Exhibit 99.1 99¢ ONLY STORES® REPORTS THIRD QUARTER FISCAL 2 · Earnings per share of $0.14 versus $0.13 in prior year · Major components of profit improvement plan introduced CITY OF COMMERCE, CA – February 11, 2008 - 99¢ Only Stores® (NYSE:NDN) (the “Company”) announces its financial results for the third quarter of fiscal 2008 ended December 31, 2007.The Company is filing its Form 10-Q for the third quarter ended December 31, 2007 concurrently with this release. The Company reported diluted earnings per share of $0.14 on net income of $9.5 million for the third quarter ended December 31, 2007, compared to diluted earnings per share of $0.13 on net income of $8.9 million in the prior comparable period.For the nine months ended December 31, 2007, the Company reported diluted earnings per share of $0.10 on net income of $7.3 million compared to diluted earnings per share of $0.15 on net income of $10.8 million in the prior comparable period. Total sales for the quarter ended December 31, 2007 were $325.0 million.Retail sales for the quarter ended December 31, 2007 were $314.6 million, up 7.9% from $291.6 million for the same quarter in the prior year.The Company's same-store-sales for the third quarter ended December 31, 2007 increased 2.9% versus the same quarter in the previous year. For this period, the number of overall same store sales transactions increased by 2.8% and the average transaction size was $9.55 in the third quarter ended December 31, 2007 versus $9.54. "While we are not satisfied with our third quarter results, we are encouraged by the improvement over the prior comparable period and the initial results from the profit improvement plan we have begun to implement,” said Eric Schiffer, CEO of 99¢ Only Stores.“One key initiative that has an immediate impact is a new flexible pricing structure that has allowed us to increase gross margin dollars on certain items while concurrently leveraging our labor and distribution costs, thus immediately increasing the profitability of certain products.As an example, we implemented this new pricing structure on a number of high volume SKUs with variable price points below 99¢ (such as 59¢, and 39¢) in the December quarter, after an extended period of time testing new price points in Texas and California.This change allowed us to improve our purchasing cost margins in the third quarter and we intend to continue to apply this flexible pricing strategy to additional items throughout the coming year. One recent example of the impact of our new pricing is for a specific type of item that we changed the price from three for 99 cents, to 39 cents each. It's still an exceptional value at 39 cents and we take in $1.17 compared to 99 cents for three. This is 18% more gross margin for items that we sell many millions of.Additionally, this translates into less labor and distribution expense as a percent of sales.” PROFIT IMPROVEMENT PLAN Eric Schiffer continued, “Several factors including our overall operating results, rising minimum wage rates and benefit costs as well as increasing commodity prices have led us over the past year to reexamine our long established practices in pricing and merchandising, and we have now begun implementing a variety of specific initiatives in order to improve our company’s profitability.While some of these initiatives are taking longer than initially planned, we believe the following five major components of our profit improvement plan have us well positioned for improving margins and profitability in fiscal 2009 and beyond. 1.Re-pricing and Re-merchandising:We have been measuring and reexamining the profitability of our product mix and have begun implementing a new re-pricing and re-merchandising plan.This initiative is focused on optimizing product profitability based on many factors, including: net landed cost at the DC and stores, package size, labor and logistics costs, distance to the stores, and local customer preferences.This is an incremental process that has started with the highest volume products and will become part of our day-to-day purchase and distribution decision making.Examples here range from merchandising higher margin name brand food close-out items towards the front of the store and reducing the size of product packaging to re-merchandising our check stands to increase our gross margin dollars. 2.Store Labor Cost Reduction: While we expect to stay true to our high housekeeping and visually appealing standards, we are testing and rolling out fundamental labor-saving changes in our merchandising methods and operating procedures, and working to upgrade our store management structure, processes, and systems.Examples here range from reducing the size of our product window displays, utilizing labor-efficient case displays, to shifting away from peg-able merchandise and moving certain large high volume items to the rear of the store. 3.Distribution Center and Transportation Efficiencies: We are continuing the long term process of improving the efficiency of our distribution centers by leveraging our current infrastructure and analyzing our optimal network configuration.Examples of near term initiatives to offset rising minimum wage rates and fuel costs are the installation of new, efficient racking systems, reducing our store backhaul costs through more effective scheduling and utilizing direct shipments from the vendor to the store on high velocity large bulky items. 4.Controlled New Store Expansion Plan:With our primary focus on operational improvements to increase pre-tax margins, we will be increasingly selective in our site evaluations and now expect our store opening rate to be approximately 6 to 8% in fiscal 2009. Our focus will be to add stores that we believe will generate an attractive return without over-taxing our operations.We are also restricting store openings to only locations within our existing distribution network and do not anticipate entering any new markets until we have established a proven, profitable multi-distribution center store expansion model. 5.
